Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  157431                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 157431                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 334256
                                                                    Wayne CC: 16-002807-FC
  TRAMANUEL DURHAM,
          Defendant-Appellant.

  _________________________________________/

         By order of December 19, 2018, the application for leave to appeal the January 25,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Ames (Docket No. 156077). On order of the Court, the case having been decided
  on June 26, 2019, 504 Mich ___ (2019), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2019
           b0904
                                                                               Clerk